Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 1 of 7 PageID 5751




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

KLARA OHALL,

       Plaintiff,

v.                                                  Case No. 8:20-cv-1927-T-60TGW

BOSTON SCIENTIFIC CORP.,

       Defendant.
                                            /

       ORDER GRANTING IN PART AND DENYING IN PART “BOSTON
     SCIENTIFIC CORPORATION’S MOTION FOR SUMMARY JUDGMENT”

       This matter is before the Court on “Boston Scientific Corporation’s Motion for

Summary judgment and Memorandum of Law in Support,” filed on May 13, 2019.

(Doc. 47). Plaintiff Klara Ohall responded in opposition on May 28, 2019. (Doc. 49).

Upon review of the motion, response, court file, and record, the Court finds as

follows:

                                        Background

       This case is one of thousands of similar cases filed since 2010.1 Plaintiff

Klara Ohall sued Defendant Boston Scientific Corporation directly in the Southern




1In the seven MDLs, over 100,000 cases have been filed, approximately 26,000 of which are in the
Boston Scientific MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
MDL 2326 (Boston Scientific) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;
MDL 2387 (Coloplast) Member List of Cases,


                                           Page 1 of 7
Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 2 of 7 PageID 5752




District of West Virginia as part of the multidistrict litigation (“MDL”) entitled In

re: Boston Scientific Corp., Pelvic Repair Sys. Prods. Liab. Lit., MDL No. 2326. The

case was not resolved by the MDL transferee court (the “MDL Court”), and on

August 19, 2020, the case was transferred to this Court.

       On November 19, 2013, Klara Ohall was implanted with Boston Scientific’s

Obtryx Transobturator Mid-Urethral Sling System (“Obtryx”) and Repliform Tissue

Regeneration Matrix (“Repliform”) at a hospital in Brandon, Florida. Both devices

were designed and manufactured by Defendant Boston Scientific Corporation. Ms.

Ohall underwent revision/removal procedures in 2015.

       On June 13, 2018, Plaintiff sued directly in the MDL using a short-form

complaint, alleging: Negligence (Count I), Strict Liability – Design Defect (Count

II), Strict Liability – Manufacturing Defect (Count III), Strict Liability – Failure to

Warn (Count IV), Breach of Express Warranty (Count V), Breach of Implied

Warranty (Count VI), Discovery Rule, Tolling, and Fraudulent Concealment (Count

VIII), and Punitive Damages (Count IX).

                                      Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary




https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
MDL 2511 (Neomedic) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.


                                           Page 2 of 7
Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 3 of 7 PageID 5753




judgment is only defeated by the existence of a genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

                                       Analysis

Repliform Device

      In its motion for summary judgment, Defendant argues that Plaintiff cannot

stablish that the Repliform caused her injuries where none of her experts identify a

specific defect applicable to the device. Plaintiff indicates that she does not assert

her claims with respect to the Repliform. As such, the Court finds that Defendant is

entitled to summary judgment on Plaintiff’s claims to the extent that they are based

on the Repliform device.




                                       Page 3 of 7
Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 4 of 7 PageID 5754




Count I: Negligence

      Defendant seeks summary judgment on Count I to the extent that Plaintiff’s

negligence claim relies on (1) a manufacturing defect, (2) a design defect, and (3) an

alleged failure to warn.

      Manufacturing Defect

      Defendant seeks summary judgment on Count I to the extent the claim is

based on an alleged manufacturing defect. Plaintiff indicates that she does not

intend to pursue any claims based on a manufacturing defect. Based on Plaintiff’s

concession and the applicable case law, Defendant is entitled to summary judgment

on this portion of Count I.

      Design Defect

      Defendant also seeks summary judgment on Count I to the extent that it

relies on a design defect. Defendant argues that, under the government rules

defense, Plaintiff has failed to overcome the rebuttable presumption that the Obtryx

device is not defective or unreasonably dangerous because it was FDA approved.

Plaintiff argues that the Obtryx device went through an approval process that does

not trigger the government rules defense.

      Under the government rules defense, when a device complies with federal or

state regulations, a rebuttal presumption arises that the product is not defective or

unreasonably dangerous. See § 768.1256(1), F.S. The Obtryx device was approved

as a Class II medical device through the FDA’s § 510(k) process. (Doc. 47-3).

However, the § 510(k) approval process is “focused on equivalence with a




                                      Page 4 of 7
Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 5 of 7 PageID 5755




preexisting device rather than safety …” Lewis v. Johnson & Johnson, 991 F. Supp.

2d 748, 751 (S.D. W. Va. 2014) (citing Riegel v. Medtronic, Inc., 552 U.S. 312, 323

(2008)). As a result, the government rules defense is inapplicable to devices, such

as the Obtryx device, that are approved under § 510(k). See, e.g., Salinero v.

Johnson & Johnson, No. 1:18-cv-23643-UU, 2019 WL 7753441, at *9 (S.D. Fla. Oct.

28, 2019); Oliver v. Boston Sci. Corp., No. 2:13-cv-01736, 2015 WL 5838506, at *4

(S.D. W. Va. Oct. 5, 2015). Accordingly, the Court denies Defendant’s motion as it

applies to this portion of Count I.

      Failure to Warn

      Defendant further seeks summary judgment on Count I to the extent that the

claims is based on an alleged failure to warn. Specifically, Defendant contends that

it “was under no duty to warn Plaintiff directly of the potential risks associated with

use of the Obtryx.” (Doc. 47 at 11). Plaintiff responds that her claim is based on

Defendant’s failure to warn her implanting physician.

      Defendant’s sole argument as to Plaintiff’s failure to warn claim is that it had

no duty to warn Plaintiff directly of any risks associated with the product.

However, Plaintiff’s claim is based on Defendant’s alleged failure to provide

adequate warnings to the implanting physician. As a result, the motion for

summary judgment is denied as to this portion of Count I.




                                      Page 5 of 7
Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 6 of 7 PageID 5756




Count II: Strict Liability – Design Defect

      Defendant moves for summary judgment on Plaintiff’s strict liability design

defect claim. For the reasons discussed in its analysis of Count I, the Court denies

Defendant’s motion for summary judgment as to Count II.

Count III: Strict Liability – Manufacturing Defect

      In its motion, Defendant seeks summary judgment on Plaintiff’s strict

liability manufacturing defect claim. Plaintiff indicates that she does not intend to

pursue her manufacturing defect claim. Accordingly, the motion for summary

judgment is granted as to Count III.

Count IV: Strict Liability – Failure to Warn

      Defendant moves for summary judgment on Plaintiff’s strict liability failure

to warn claim. For the reasons discussed in its analysis of Count I, the Court denies

Defendant’s motion for summary judgment as to Count IV.

Counts V & VI: Breach of Express & Implied Warranty

      Defendant seeks for summary judgment as to Plaintiff’s claims for breach of

express and implied warranty. Plaintiff indicates that she does not intend to

pursue these claims. Consequently, the Court grants summary judgment as to

Count V and Count VI.

Count VIII: Discovery Rule, Tolling, & Fraudulent Concealment

      In its motion, Defendant moves for summary judgment as to Plaintiff’s claim

for fraudulent concealment. Plaintiff indicates that she does not intend to proceed

on her claim for fraudulent concealment. Accordingly, the motion for summary




                                       Page 6 of 7
Case 8:20-cv-01927-TPB-TGW Document 71 Filed 09/14/20 Page 7 of 7 PageID 5757




judgment is granted as to Count VIII to the extent that it relies on fraudulent

concealment.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. “Boston Scientific Corporation’s Motion for Summary judgment and

         Memorandum of Law in Support” (Doc. 47) is GRANTED IN PART AND

         DENIED IN PART.

      2. The motion is GRANTED to the extent that the Court finds that

         Defendant Boston Scientific Corporation is entitled to summary judgment

         in its favor, and against Plaintiff, on all claims related to the Repliform

         device.

      3. The motion is FURTHER GRANTED to the extent that the Court finds

         that Defendant Boston Scientific Corporation is entitled to summary

         judgment on Counts III, V, VI, and VIII. The Court will enter a final

         judgment once all claims have been resolved.

      4. The motion is otherwise DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 14th day of

September, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                      Page 7 of 7
